Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00877-CV

                                   Gerald VERGOTT,
                                        Appellant

                                           v.

                    DAVIS FAMILY IRREVOCABLE TRUST, et al.,
                                   Appellees

                 From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 389367
                      Honorable David J. Rodriguez, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that the appellees recover their costs of this appeal
from the appellant.

      SIGNED July 16, 2014.


                                            _________________________________
                                            Rebeca C. Martinez, Justice